Fourth Court of Appeals
                                San Antonio, Texas
                                    September 14, 2018

                                    No. 04-18-00425-CV

                        IN THE INTEREST OF J.J.O., A CHILD,

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00377
                  The Honorable Todd Alexander Blomerth, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED IN PART.
Time is extended to October 2, 2018.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court